UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE BECKHAM, JR., a/k/a Amun Usir Ali-Bey,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00012-RJC-DSC-1)


Submitted:   January 13, 2011             Decided:   March 17, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Beckham, Jr., Appellant Pro Se.       William A. Brafford,
Assistant United States Attorney, Mark A. Jones, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eddie     Beckham,      Jr. *       (“Appellant”),            was    convicted,

following        a     jury   trial,    of      possession          of    a    firearm        by   a

convicted        felon.        Beckham       proceeded         pro       se    below        and    is

proceeding pro se on appeal.                 The district court imposed a 120-

month sentence.            Appellant appeals the denial of his motion to

suppress evidence and he challenges his conviction.                                  Finding no

reversible error, we affirm.

                During the hearing on Appellant’s motion to suppress

evidence,        Officer      Reece    testified       that     he       observed      Appellant

driving without wearing a seatbelt.                       Reece initiated a traffic

stop.          Appellant       was    talking        on   a    cell        phone       as     Reece

approached, and Reece requested the Appellant’s driver’s license

and registration.             Appellant was agitated and asked why he was

stopped.         Reece obtained Appellant’s license and registration,

called for back up officers to assist him, explained the reason

for the traffic stop, and then asked Appellant to end his phone

call.        Appellant refused.

                Once     additional         officers          arrived,         the      officers

approached Appellant and ordered him to step out of the vehicle.

When        Appellant    refused      and   resisted,         the    officers        physically

        *
       Appellant is also known as Amun Usir Ali-Bey, and in the
district court was referred to, at his request, as “the
Beneficiary.”



                                                2
removed him from the vehicle, using a taser as needed.                                As the

officers were attempting to remove Appellant from the car, Reece

observed   a     handgun       between       the    driver’s      seat    and   the   center

console.     Appellant was arrested for resisting, obstructing, and

delaying   a     public       officer    and       also    for    carrying      a   concealed

weapon.

            When        given     the    opportunity             to   cross-examine         the

officer, or to present evidence in support of his motion to

suppress, Appellant remained silent.                       The court then found that

the officer had probable cause to stop Appellant for not wearing

a seatbelt; that, upon making the traffic stop, the officers

were justified, based on Appellant’s behavior and demeanor, in

requesting       that    he     step    out    of    the    vehicle;       and,     that,    by

refusing, Appellant gave the officers probable cause to arrest

him for resisting arrest and obstructing them in their duties.

The court found that, while attempting to arrest Appellant, the

officers observed the handgun in plain view.                            Additionally, the

court found the officer’s testimony to be credible, found no

grounds    for    suppressing          the    evidence,      and      denied    Appellant’s

motion to suppress the evidence.

            This court reviews the factual findings underlying a

district court’s ruling on a motion to suppress for clear error,

and the court’s legal conclusions de novo.                               United States v.

Wilson, 484 F.3d 267, 280 (4th Cir. 2007).                            When evaluating the

                                               3
denial of a suppression motion, the court construes the evidence

in the light most favorable to the Government, the prevailing

party below.       United States v. Uzenski, 434 F.3d 690, 704 (4th

Cir. 2006).

             The uncontroverted evidence at the suppression hearing

was   that   the   officer   observed       Appellant    driving    his   vehicle

without having his seatbelt fastened.               In North Carolina, an

officer “may stop and issue a citation to any motorist who ‘he

has probable cause to believe has committed a misdemeanor or

infraction.’”       North Carolina v. Hamilton, 481 S.E.2d 98, 100

(N.C. App. 1997) (quoting N.C. Gen. Stat. § 15A-302(b) (2009)).

North Carolina law provides that “[a]ny driver or front seat

passenger who fails to wear a seat belt as required by this

section shall have committed an infraction.”                  N.C. Gen. Stat.

§ 20-135.2A(e) (2009).         A vehicle stop is permissible if the

officer has probable cause to believe a traffic violation has

occurred.     Whren v. United States, 517 U.S. 806, 809-10 (1996).

Thus, having seen Appellant operating a vehicle without wearing

a   seat   belt,   Officer   Reece   had      probable    cause    to   stop   the

vehicle.     See Hamilton, 481 S.E.2d at 100.

             The officers determined that Appellant was resisting,

obstructing, or delaying them in the conduct of their duties and

placed him under arrest for violating N.C. Gen. Stat. § 14-223

(2009),    which   prohibits   resisting,       obstructing    or    delaying    a

                                        4
public   officer.     Because    this      offense    was   committed       in   the

officers’ presence, the warrantless arrest was not in violation

of the Fourth Amendment.        See United States v. Watson, 423 U.S.

411, 424 (1976).

           Viewing the evidence in the light most favorable to

the   Government,   Uzenski,    434   F.3d    at     704,   we   hold   that     the

district   court    did   not   err   in    finding     that     probable    cause

existed to stop the vehicle and to arrest Appellant.                        In the

course of the arrest, the firearm was observed in plain sight.

The district court correctly ruled that there was no basis for

suppression of that evidence.         Thus, the district court properly

denied Appellant’s motion to suppress evidence.

           Next, Appellant asserts a violation of double jeopardy

because he was indicted on the federal charge of possession of a

firearm by a convicted felon after the state had filed the same

charge against him.       There is no double jeopardy violation when

two separate sovereigns — the United States and the State of

North Carolina — prosecute an individual for the same offense.

See Heath v. Alabama, 474 U.S. 82, 89 (1985) (applying separate

sovereign exception); Rinaldi v. United States, 434 U.S. 22, 28

(1977) (“[T]he Constitution does not deny the State and Federal

Governments the power to prosecute for the same act.”).

           Appellant asserts that the district court denied him

the right to subpoena witnesses and therefore denied him the

                                      5
right to present a defense.             Appellant had requested that the

court issue blank subpoenas to him at government expense.                      The

magistrate judge denied the request, noting that Appellant had

not been found to be indigent and therefore was not entitled to

issuance of subpoenas at government expense.                Appellant did not

challenge this ruling and did not issue any subpoenas at his own

expense.       Because    Appellant     fails   to   identify    any    potential

witness he was denied or what the witness’s testimony would have

been, and because the only witnesses to the events leading to

Appellant’s arrest were the officers and the Appellant, he has

not shown any plain error.         See United States v. Olano, 507 U.S.

725, 732 (1993) (providing standard).

              Appellant   next   asserts     that    Officer    Reece   committed

perjury when testifying that, after he initiated the traffic

stop, he observed Appellant lean “toward the center console as

if   hiding    something.”       This    evidence     was   presented     to   the

district   court    during   the   suppression        hearing    and    the   court

found it credible.         This court accords great deference to the

district court’s credibility determinations.                See United States

v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995).                    This evidence

was also presented to the jury and Appellant cross-examined the

officer and attempted to impeach his testimony.                 This court does

not review the credibility of the witnesses and assumes the jury

resolved all contradictions in the testimony in favor of the

                                         6
Government.          United States v. Sun, 278 F.3d 302, 313 (4th Cir.

2002).

               Appellant claims that the district court continued the

trial    without      him   present    and       therefore      deprived       him    of   the

right    to    present      a   defense.         However,       the    court    did    allow

Appellant to testify on his own behalf and present a defense.

Because he was proceeding pro se, the district court afforded

Appellant great latitude in the presentation of his evidence;

however, when Appellant became belligerent and disrespectful to

the court during the conference on jury instructions, he was

removed       from    the   courtroom.           The    district       court    then       gave

Appellant numerous opportunities to return to the courtroom for

closing arguments.          Appellant refused to return unless the court

dismissed      the    charge    against    him      and      awarded    him    $50,000       in

damages.        The    court    also   gave       Appellant      the    opportunity         to

participate remotely, and he refused to do so.

               While an accused “has a constitutional right to be

present in the courtroom at every stage of his trial, [ ] he may

waive that right.           Diaz v. United States, 223 U.S. 442 (1912).

Rule 43(b) of the Federal Rules of Criminal Procedure provides

that     the     defendant’s       presence        is     not     required        when      he

“voluntarily         absents    himself    after       the    trial     has    commenced.”

Here,    by    his    conduct,    Appellant        voluntarily         absented      himself



                                             7
from his trial.          We conclude that the district court did not

abuse its discretion by continuing the trial in his absence.

            We   have    considered   Appellant’s    remaining    claims   and

find   no   merit   to    them.   Accordingly,      we   affirm   Appellant’s

conviction and his 120-month sentence.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       8